DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by email by Peter Ludwig 29 July 2022 after discussion over the telephone on 28 July.

The application is amended as follows:

Claim 44. The method of claim 36, wherein the DELLA polypeptide b. encoded by the polynucleotide is an Arabidopsis thaliana DELLA polypeptide. 
 
Claim 45.	The method of claim 44, wherein the Arabidopsis thaliana DELLA polypeptide b. is SEQ ID NO:15

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance.
The prior prosecution history is incorporated by reference herein.

One of the claimed inventions is drawn to using CRISPR to suppress expression of SEQ ID NO:1 or at least a sequence at least 95% identical to SEQ ID NO:1 and also transgenically expressing an Arabidopsis DELLA polypeptide.  See, e.g., claim 36.  DELLA polypeptides both have the amino acid sequence DELLA and are known in the art to be involved in the regulation of plant stature.  SEQ ID NO:1 is a eucalyptus polypeptide.  This combination is free of the prior art of record.
The accompanying examiner’s amendment clarifies the scope of claims 44 and 45 which resulted in conflicting interpretations of the claims.  In view of the amendments, the rejection under 35 USC 112(d) is withdrawn.
The rejections of claims 46-47 under 35 USC 102 is reconsidered and withdrawn.  Applicant amended claim 46 to remove “progeny” and thus claim 46 is required to have the genetic modifications brought about by genetic engineering of method claim 36.  This interpretation is not meant to exclude progeny of such a modified plant, but the claim is reasonably interpreted as only encompassing plants with the modifications and identifiable by those modifications.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663